Case 1:20-mj-03851-AOR Document 13 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 20-3851-OTAZO-REYES


  UNITED STATES OF AMERICA,

        Plaintiff,
  vs.

  HABIB GEAGEA PALACIOS,

        Defendant.
  ____________________________________/

                            NOTICE OF APPEARANCE

        Now comes, the Federal Public Defender, by and through the undersigned

  Assistant Federal Public Defender Aimee Ferrer and gives notice that the

  undersigned is appearing as counsel for Defendant Habib Geagea Palacios in the

  above-captioned case. Please send notices and inquires to this attorney.


                                  Respectfully Submitted,

                                  MICHAEL CARUSO
                                  FEDERAL PUBLIC DEFENDER

                           By:    /s/ Aimee Ferrer__________________
                                  Aimee Ferrer
                                  Assistant Federal Public Defender
                                  Florida Bar No. 17827
                                  150 W. Flagler Street, Suite 1700
                                  Miami, Florida 33130-1556
                                  Tel: (305) 530-7000
                                  Email: aimee_ferrer @fd.org
Case 1:20-mj-03851-AOR Document 13 Entered on FLSD Docket 11/02/2020 Page 2 of 2




                             CERTIFICATE OF SERVICE

        I HEREBY certify that on November 2, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that

  the foregoing document is being served this day on all counsel of record via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.



                                    By: s/ Aimee Ferrer
